IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WELLS FARGO BANK, N.A.                      : No. 101 EAL 2020
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
ANN S. BORIS AND VAMSIDHAR R.               :
VURIMINDI                                   :
                                            :
                                            :
PETITION OF: VAMSIDHAR R. VURIMINDI         :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.